UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1538



ROBERT HAYES,

                                              Plaintiff - Appellant,

          versus


RONALD S. POLOTSKY; MARYLAND GENERAL HOSPITAL,
INCORPORATED; LORIEN NURSING & REHABILITATION
CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
983-AMD)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Hayes appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Hayes v. Polotsky,

No. CA-03-983-AMD (D. Md. filed Apr. 14, 2003; entered Apr. 15,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2